DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to applicants’ filing of February 2, 2021.  Claims 1 and 3-13 are presented for examination, with Claims 1, 11, and 13 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “a profile generator configured to generate in electronic storage a plurality of virtual occupant profiles, each defining a virtual persona living in the environment, according to profile creation inputs received via the user interface, each virtual occupant profile comprising user-defined virtual occupant identity data and an associated virtual occupant identifier which distinguishes each of the plurality of virtual occupant profiles from each other, wherein the user- defined virtual occupant identity data in each virtual occupant profile comprises age 
	Claims 3-10 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 11, the specific limitations “generating in electronic storage a plurality of virtual occupant profiles, each defining a virtual persona living in the environment, according to profile creation inputs received from a user via a user interface, each virtual occupant profile comprising user-defined virtual occupant identity data and an associated virtual occupant identifier which distinguishes each of the plurality of virtual occupant profiles from each other, wherein the user-defined virtual occupant identity data in each virtual occupant profile comprises age data, employment status data, gender data, or family member data,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claim 12 is also allowable at least due to its dependency from Claim 11.
	In independent Claim 13, the specific limitations “a profile generator configured to generate in electronic storage a plurality of virtual occupant profiles, each defining a virtual persona living in the environments, according to profile creation inputs received via a user interface, the profile comprising user-defined virtual occupant identity data, wherein the user-defined virtual occupant identity data comprises age data, employment status data, gender data, or family member data,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	PCT Publication No. WO2010/079388 (“Van De Sluis”) relates to intelligent controllable lighting networks and schemata therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844